Case 3:21-cv-01776-L-BH Document 1-4 Filed 07/30/21   Page 1 of 5 PageID 12




                EXHIBIT D
Case 3:21-cv-01776-L-BH Document 1-4 Filed 07/30/21 Page 2 of 5 PageID 13
                                                 Service of Process
                                                 Transmittal
                                                                                                     07/16/2021
                                                                                                     CT Log Number 539915124
 TO:         Michael Clemmer, Esq
             Compass Bank
             15 South 20th Street, Suite 1801
             Birmingham, AL 35233

 RE:         Process Served in Texas

 FOR:        BBVA Compass (Assumed Name) (Domestic State: AL)
             BBVA USA (True Name)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                                  Jonathan Valderrama, Pltf. vs. BBVA COMPASS, BBVA USA, PNC FINANCIAL SERVICES
                                                   GROUP, Inc., Dft
                                                   Name discrepancy noted.
 DOCUMENT(S) SERVED:                               --
 COURT/AGENCY:                                     None Specified
                                                   Case # JS21201710
 ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
 DATE AND HOUR OF SERVICE:                         By Process Server on 07/16/2021 at 02:40
 JURISDICTION SERVED :                             Texas
 APPEARANCE OR ANSWER DUE:                         None Specified
 ATTORNEY(S) / SENDER(S):                          None Specified
 ACTION ITEMS:                                     CT has retained the current log, Retain Date: 07/16/2021, Expected Purge Date:
                                                   07/21/2021

                                                   Image SOP

                                                   Email Notification, Michael Clemmer, Esq legaldept.us@bbva.com

 REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                   1999 Bryan Street
                                                   Suite 900
                                                   Dallas, TX 75201
                                                   866-665-5799
                                                   SouthTeam2@wolterskluwer.com
 The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
 of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                     Page 1 of 1 / NM
         Case 3:21-cv-01776-L-BH Document 1-4 Filed 07/30/21       Page 3 of 5 PageID 14

                                                                           Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                        Fri, Jul 16, 2021

Server Name:                 Drop Service




Entity Served                BBVA COMPASS BBVA US PNC FINANCIAL SERVICES GROUP

Case Number                  JS21201710

J urisdiction                TX




                                                                1
                        THE    STATE        OF   TEXAS                                 DOCKET NO: J521-201710
                      Case 3:21-cv-01776-L-BH Document 1-4 Filed 07/30/21   Page 4 of 5 SUIT
                                                                                         PageID 15
                                                                                             DESCRIPTION:
TO THE DEFENDANT: BBVA COMPASS BBVA USA PNC FINANCIAL SERVICES GROUP INC               AS DESCRIBED IN PLAINTIFF'S PETI


                                                                                       PLAINTIFF(S):
                                                                                       VALDERRAMA, JONATHAN
YOU HAVE BEEN SUED.    YOU MAY EMPLOY AN ATTORNEY TO HELP YOU IN DEFENDING             7607 MORTON STREET
                                                                                       DALLAS, TX 75209
AGAINST THIS LAWSUIT.    BUT YOU ARE NOT REQUIRED TO EMPLOY AN ATTORNEY.        YOU    (940)   368 4531

OR YOUR ATTORNEY MUST FILE AN ANSWER WITH THE COURT. YOUR ANSWER IS DUE BY

THE END OF THE 14TH DAY AFTER THE DAY YOU WERE SERVED WITH THESE PAPERS.          IF

THE 14TH DAY IS A SATURDAY, SUNDAY, OR LEGAL HOLIDAY, YOUR ANSWER IS DUE BY
                                                                                                  VS.
THE END OF THE FIRST DAY FOLLOWING THE 14TH DAY THAT IS NOT A SATURDAY,                DEFENDANT(S):
                                                                                       BBVA COMPASS BBVA USA PNC FINANC
SUNDAY, OR LEGAL HOLIDAY.    DO NOT IGNORE THESE PAPERS.     IF YOU DO NOT FILE        SERVICES GROUP INC
                                                                                       R/A CT CORPORATION SYSTEM
AN ANSWER BY THE DUE DATE, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU.          FOR   1999 BRYAN ST STE 900

FURTHER INFORMATION, CONSULT PART V OF THE TEXAS RULES OF CIVIL PROCEDURE,             DALLAS, TX 75201

WHICH IS AVAILABLE ONLINE AND ALSO AT THE COURT LISTED ON THIS CITATION.


IF YOU FAIL TO FILE AN ANSWER, JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST

YOU FOR THE RELIEF DEMANDED IN THE PETITION. A COPY OF PLAINTIFF'S PETITION                        CITATION
                                                                                              IN THE JUSTICE COURT
IS ATTACHED HERETO AND MADE A PART HEREOF AS THOUGH WRITTEN IN.

                                                                                       FILED ON: 07-01-2021

GIVEN UNDER MY HAND OFFICIALLY, THIS     ZULY 01, 2021.                                CITATION ISSUED: 07-01-2021
                                                                                       CITATION ISSUED TO
                                                    MC4      illy                                CONST #1


                                   JUDGE SARA MARTINEZ
                                   JUSTICE OF THE PEACE                                SARA MARTINEZ
                                   PRECINCT 5 PLACE 1                                  JUSTICE OF THE PEACE
                                   DALLAS COUNTY                                       PRECINCT 5, PLACE 1
                                                                                       DALLAS COUNTY
                                                                                       3443 ST. FRANCIS
                                                                                       DALLAS, TEXAS 75228
                                                                                       (214) 943-6980
                       JUDGE SARA MARTINEZ
          Case 3:21-cv-01776-L-BH          Document
                   Justice of the Peace Precinct 5-1 1-4 Filed 07/30/21   Page 5 of 5 PageID 16
                                                                   FOR COURT USE ONLY:
                       3443 St. Francis Ave
                       Dallas, TX 75228                                            CASE NO. JSal              -aoril                     0
                       214.943.6980
                                                                                    PRECINCT/COUNTY            nonET,-#           I




                                              PETITION: SMALL CLAIMS CASE
                                  In the Justice Court, Precinct 5 Place 1, Dallas County,Texas

  PLAINTIFF:(JONATHAN             VALDERRAMA

   VS.
                    c r coczvoizAT_ToPli
  DEFENDANT(S):      BBVA COMPASS, BBVA USA, PNC FINANCIAL SERVICES GROUP, INC.

  Defendant(s) Address/City/State/ ip:        3939 ST. FRANCIS AVE/DALLAS/TEXAS/75228
                                          19(1 1 •173 )ii-lrN           5L-rEc-iooM1-1451/1V15,01'3136
  COMPLAINT: The basis for the claim which entitles the plaintiff to seek relief against the defendant is:
   Violation of 15 U.S. Code § 1692g Validation of debts. Defendants have failed to notify Plaintiff of
   delinquency or collections prior to charging off the loan, debt has not been validated by Defendant.

    RE: Loan Number 0216727259560

                                                                                                                                  C




  RELIEF: Plaintiff seeks damages in the amount of $ 10,000 , and/or return of personal property as describeAas fAlows (be
  specific): 2008 Lexus IS 250 / VIN:J1HBK262082082429 , which has a value of $ 10,000 .
   Additionally, plaintiff seeks the following:                                                                     -
                                                                                                                                  C-
                                                                                                                                   )



  SERVICE OF CITATION: Service is requested on defendants by personal service at home or work or by alternative service as-allowed
  by the Texas Justice Court Rules of Court. Other addresses where the defendant(s) may be served are:




  wr if you wish to give your consent for the answer and any other motions or pleadings to be sent to your email address, please
  check this box, and provide your valid email address: VJONATHAN@OUTLOOK.COM,

                                                                         1-1(                   I-
  JONATHAN VALDERRAMA                                                               IraVerram4,41.
Petitioner's Printed Name                                        Signature of Plaintiff or Attorney

                                                                  7607 MORTON STREET
DEFENDANT(S)INFORMATION (if known):                              Address of Plaintiff's Attorney, if any, or Plaintiff if none
DATE OF BIRTH:
                                                                  DALLAS                     TEXAS                        75209
*LAST 4 NUMBERS OF DRIVER LICENSE:                               City                         State                         Zip
*LAST 4 NUMBERS OF SOCIAL SECURITY:

DEFENDANT'S PHONE NUMBER:                                        Phone & Fax No. of Plaintiff's Attorney, if any, or Plaintiff if none

Small Claim Petition 7/2013
